Transporting intoxicating liquor is the offense, punishment fixed at confinement in the penitentiary for one year.
The evidence of both the state and the appellant is to the effect that the appellant was in possession of a jar of whiskey. That of the state supports the conclusion that the appellant *Page 378 
transported the whiskey. This was controverted by the appellant's testimony and by that of his witnesses. The issue of fact thus presented for solution was submitted to the jury and determined in favor of the state.
In the record there are copied three bills of exceptions, all of which were filed November 15, 1927. The motion for new trial was overruled and notice of appeal given on the 11th day of August. Under the statute but ninety days after notice of appeal are allowed within which to file the statement of facts and bills of exceptions. See Art. 760, C. C. P., 1925; McDowell v. State, 100 Tex.Crim. Rep.; Mann v. State, 102 Tex. Crim. 210, and other cases collated in Vernon's Ann. Texas C. C. P., 1925, Vol. 3, Supp., p. 13. The bills were too late to form the basis of complaint. They have been read, however, but we find aught in them which would authorize a reversal.
The judgment is affirmed.
Affirmed.